Citation Nr: 1619592	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  08-32 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a personality disorder, adjustment disorder, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing in Washington, D.C.; a transcript of the hearing is of record.

This matter was remanded by the Board multiple times for further development, most recently in August 2015; the case has now returned for further appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to his claim for service connection for an acquired psychiatric disorder, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand no required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board remand's instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal is now being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran's report of his alleged in-service stressor is not credible.

2.  The preponderance of the competent and credible evidence demonstrates that an acquired psychiatric disorder, to include PTSD, did not manifest within one year of service discharge, and is not shown to be causally or etiologically related to military service, including his alleged in-service sexual assault. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include personality disorder, adjustment disorder, depression, and PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2013 letter, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With specific regard to claim of service connection for PTSD as a result of military sexual trauma, relevant regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to further this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  The July 2008 statement of the case contained the full text of 38 C.F.R. § 3.304(f)(3) that provided examples of both alternative sources as well as behavioral changes, which may constitute credible supporting evidence of alleged stressors based on personal assaults.  An October 2015 letter and attachment entitled "Information in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault" notified the Veteran that evidence from sources other than his service records may corroborate his account of the stressor incident.  Examples of such evidence included police reports or medical treatment records for assault or rape as well as copies of correspondence that the Veteran may have sent to close friends or relatives in which he related information about the incident.  Therefore, the Board finds that VA has satisfied its duty to notify since a reasonable person could have been expected to understand what was needed to support the Veteran's claim for service connection for PTSD based on personal assault based on the notice that was provided during the course of the appeal.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).

The Board notes that the July 2008 statement of the case, the September 2013 letter, and the October 2015 letter were issued following the initial December 2005 rating decision.  The United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a VCAA-compliant notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34.  The United States Court of Appeals for Veterans Claims clarified that the issuance of statement of the case constitutes a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the most recent October 2015 letter, the Veteran's claim was readjudicated in a March 2016 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.

As noted in the Board's August 2015 decision, the Veteran identified many private providers and submitted multiple VA Authorization and Consent to Release Information to VA forms (VA Form 21-4142) during the course of the appeal.  As detailed in the Board's July 2010 remand, the Veteran identified approximately six different private providers as having treated him for his claimed disabilities at his March 2010 Board hearing.  The Veteran was asked to submit a completed VA Form 21-4142 for these identified providers in a July 2010 letter and submitted multiple completed VA Form 21-4142s in September 2011.  Unfortunately, the AOJ did not timely request these identified records.  As detailed in the Board's July 2012 remand, the VA Form 21-4142s submitted by the Veteran had expired and new forms were required to be submitted.  The AOJ then sent a July 2012 letter to the Veteran requesting that he complete a VA Form 21-4142 for the identified providers.  The Veteran subsequently submitted completed a VA Form 21-4142 for only Touro Infirmary and the "Ryan White AIDS" in March 2013.

A June 2013 response from the Touro Infirmary indicates that there were no records related to the Veteran for the requested dates; the Veteran had specifically identified the dates of service he believed to be relevant in the March 2013 VA Form 21-4142.  An August 2013 response from the Interim Louisiana State University Public Hospital indicates that there were no records related to the Veteran from July 2012 to the present.  In a March 2014 letter, the Veteran was informed that the records from Touro Infirmary and HOPS were not available.

Further, a December 2011 Report of General Information indicates that a clerk at the Atlanta VA Medical Center had stated that the Veteran was never treated at this facility and that a review of the electronic medical records had confirmed that the Veteran was not treated at this facility.  The Veteran was informed of this unavailability in a January 2012 supplemental statement of the case.

The Veteran has not identified any additional, outstanding records that have not been requested or obtained. In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed acquired psychiatric disorders and complete appropriate authorization forms in letters dated in September 2013 and March 2014.  A July 2012 letter also requested that the Veteran submit new authorization forms.  No response was received to these letters, with the exception of completed VA 21-4142 submitted in March 2013 for Touro Infirmary and "Ryan White AIDS." The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

In September 2010, the Veteran underwent a VA examination.  The examiner noted that the examination report was not complete because the Veteran arrived late to the examination.  In August 2015, the Board remanded the Veteran's claim so that the AOJ could schedule him for a new VA examination.  A new examination was scheduled in February 2016; however, according to the February 2016 examination report, the Veteran arrived forty minutes late to the examination, and the examiner indicated that there was not enough time to complete the examination.  A follow-up examination was scheduled eight days later, but the Veteran did not show.  Another appointment was scheduled thirteen days later, but he failed to show for the examination again.  Neither the Veteran nor his representative have given a reason for his failure to show for the follow-up examinations.  Thus, the Board finds that the AOJ took the necessary steps to schedule the Veteran for his VA examination.  However, as noted above, the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes held, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining putative evidence. Wood v. Derwinski, supra.  In addition, when a claimant fails without good cause to report for an examination, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  Therefore, the Board finds that VA has complied with its duty to assist in afforded the Veteran a VA examination.

In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the March 2010 hearing, the undersigned Veterans Law Judge enumerated the issues that were then on appeal, including service connection for an acquired psychiatric disorder.  Information was solicited regarding the current nature and etiology of the Veteran's acquired psychiatric disorder, including lay statements concerning his alleged in-service personal assault, and the onset and continuity of symptoms.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Moreover, the Board remanded the case in multiple times in order to obtain additional treatment records and to afford the Veteran VA examinations.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board may adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the July 2010, July 2012, September 2013, January 2014, and August 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

The AOJ has done the following: obtained updated VA treatment records; requested that the Veteran complete appropriate authorization forms to allow VA to obtain outstanding private treatment records; provided the Veteran with a copy of the July 2013 supplemental statement of the case; informed the Veteran that specific private treatment records were unavailable; provided VCAA-compliant notice regarding the Veteran's claim for service connection based on an in-service personal assault; and scheduled the Veteran for two VA examinations to address the nature and etiology of his acquired psychiatric disorder.  Accordingly, the Board finds that there has been substantial compliance with the prior remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to notify and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Personality disorders are considered congenital or developmental defects and, therefore, are not diseases for the purposes of service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, service connection may be granted for disease or injury superimposed on a congenital condition.  VAOPGCPREC 82-90 (July 18, 1990).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was received prior to that date, the DSM-IV is applicable.]

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2014).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially, the Board notes that there is no evidence in the record that the Veteran served in combat nor is the Veteran alleging that he served in combat or that his PTSD is related to combat.  Further, as the Veteran did not serve in a location involving "fear of hostile military or terrorist activity," the amended regulations are not for application.  Rather, the Veteran's alleged stressor is that he was the victim of a military sexual assault.

VA's regulation concerning the evidence necessary to establish the occurrence of a stressor in claims for service connection for PTSD provides the following guidance: if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f).

The Veteran's service treatment and personnel records are silent with respect to any incidents of military sexual trauma.  In April 1977, the Veteran was cited for fraudulently impersonating another airman, and for failing to report for duty.  In May 1977, the Veteran was cited for disobeying an order.  That same month, the Veteran failed to appear for a mandatory briefing.  In a June 1977 Report of Medical History, the Veteran reported depression and excessive worry, as well as nervous trouble of any sort.  During a June 1977 examination, the clinician noted that the Veteran complaints of depression, excessive worry, and nervous troubles referred to his squadron troubles and discharge.  Despite his complaints, he was found to be psychiatrically normal.  In June 1977, the Veteran was reprimanded for writing a check with insufficient funds.  Two July 1977 personnel records reflect that the Veteran was absent without leave for two days on two separate occasions.  Another personnel record reflects that the Veteran recommended for discharged due to unsuitability.  The specific reasons were apathy, defective attitude, or an inability to expend effort constructively.

Pertinent post-service treatment records reflect a number of complaints of, and treatment for, various acquired psychiatric disorders.  However, besides the September 2010 and February 2016 examination reports, none of his post-service treatment records reflect complaints related to military service, including his alleged in-service sexual assault.

In April 1997, the Veteran reported being under tremendous stress after being abducted and robbed by a coworker.  He was diagnosed with anxiety disorder and depression as secondary to his situational stress.  In May 1997, the Veteran reported feeling under a lot of stress.  He stated that he was kidnapped from work approximately two month prior and that he was under a lot of stress.  He was diagnosed with PTSD.

In May 1998, the Veteran reported that approximately one year prior, he was kidnapped and robbed by a coworker.  More recently, he reported being threatened by a coworker, which had exacerbated his PTSD.  He reported flashbacks to when he was kidnapped the first time, as well as anxiety.  The Veteran was diagnosed with PTSD and anxiety.  Later that same month, he reported feeling quite depressed as a result of work, and reported feeling threatened and harassed at work.  He was diagnosed with depression.  In July 1998, the Veteran reported a considerable amount of mental stress related to his employment.

In January 1999, the Veteran complained of feeling depressed for the last two days after his truck was impounded by the police.  He reported a history of depression, as well as a history of suicidal ideation.  In March 1999, the Veteran complained of being more depressed recently.  He was diagnosed with depression, not otherwise specified (NOS).

In March 2000, the Veteran reported feeling depressed, and complained of multiple stressors, although the specific stressors were not reported.  He was diagnosed with an adjustment disorder.

In an October 2000 VA treatment record, the Veteran reported feeling down after losing his job.  He reported hearing voices two months ago, but that he was not able to make out the voices.  He stated that he began to have difficulties with a coworker, and the coworker later abducted him at gunpoint.  With regard to his personal history, he reported being sexually abused by his bother-in-law's brothers when he was a child.  He also reported sexual abuse by an ex-boyfriend.  With regard to his military service, he reported getting caught posing as another servicemember in order to pass an examination.  He stated that, due to his troubles in service, he was discharged.  With regard to his psychiatric treatment history, he reported first seeking treatment four years prior, and being prescribed medication at that time.  He was diagnosed with adjustment disorder with depressed mood, alcohol and cocaine abuse, and a personality disorder, NOS.

In a May 2004 VA consult note, the Veteran reported doing well and denied needing medication.  He reported that he was kidnapped at gunpoint from a fellow employee who was trying to get money for drugs.  He stated that he had nightmares about the incident.  He was diagnosed with adjustment disorder with depressed mood, now resolved.  An August 2004 VA treatment record noted a history of possible depression and/or PTSD.  The record noted that he was previously diagnosed with an adjustment disorder and depressed mood, past alcohol abuse, and cocaine use.  In September 2004, the Veteran presented slightly subdued and mildly depressed.  He was primarily concerned about his medical situation.  In an October 2004 VA treatment reported feeling depressed.  He also reported a sexual trauma in the past, but he refused a consultation and did not provide any more details.

In an August 2004 psychiatric evaluation performed in connection with a claim for SSA benefits, the Veteran reported a history of HIV and hepatitis C.  He stated that he had been depressed off and on, and was suffering from crying spells.  He reported difficulty falling asleep.  With regard to history military history, he stated that he served from January 1977 to August 1977, and that he served in Vietnam.  He reported being sexually abused by a family member as a child.  He was diagnosed with major depression, recurrent; and impulse control disorder, NOS.  

In a February 2005 VA treatment record, the Veteran scored positive on a PTSD screening.  He reported that he was held hostage for a few hours resulting from a robbery.  He reported dreams of the incident.  His other reported stressors were financial and employment problems.  The Veteran was reportedly vague.  In a follow-up VA treatment record from 2005, the Veteran again stated that he was held hostage during a robbery attempt.  He reported being easily startled, a lack of trust, and paranoia.  The record noted that he appeared to be suffering more from his life stressors.

A June 2005 VA treatment record reflects that the Veteran wanted his history of substance abuse removed from his medical history.  The treatment provider noted that October 2000 test results indicated positive findings for controlled substances, so the Veteran's history was considered accurate.  The Veteran stated that he provided that history after he was abducted, but it was not true.  Another June 2005 VA treatment record noted the Veteran's complaint of a history of depression and PTSD allegedly resulting from being abducted by a former coworker.

During his March 2010 hearing, the Veteran stated that his PTSD and depression were post-Hurricane Katrina related.  He stated that the devastation, death, and "so forth," had an impact on him.  He stated that he ongoing nightmares, insomnia, and stress.  He stated that he started undergoing psychiatric treatment within twelve months of his discharge from service for PTSD and adjustment disorder for being treated unfairly.  The Veteran stated that he was sexually assaulted in the fall of 1977.  He stated that he was asleep in his bed in the common dormitory, and a fellow servicemember came into his bed and forced himself upon the Veteran sexually.  He said that no one else was aware of the incident.  During his hearing, he alleged that the circumstances surrounding his discharge were mischaracterized.  The Veteran also stated that he was arrested roughly two weeks prior to Hurricane Katrina, and that, when the storm hit, he was abandoned in jail, and spent one hundred and seventeen days in an abandoned jail without proper medical attention.  He stated that he had received consistent psychiatric treatment as a result of this experience.

In an April 2010 letter, the Veteran's brother reported that, after the Veteran was discharged, he told his brother of the alleged in-service assault.  The Veteran's brother reported that, after he returned from service, the Veteran's behavior was more closed off from his family and that he was sad a lot of the time.

In September 2010, the Veteran underwent a VA examination.  The examination reported indicated that he arrived forty-five minutes late for the examination and, the normal examination template could not be used.  During the examination, the Veteran reported frustration with being harassed by the police.  He discussed his experiences during Hurricane Katrina.  He also claimed anxiety revolving around his HIV and hepatitis C.  The Veteran reported that he contracted HIV as a result of his alleged in-service military sexual trauma; however, the examiner noted that the first reported cases of HIV were in the 1980s.  He was diagnosed with PTSD associated with Hurricane Katrina and his incarceration.  The examiner also stated that the Veteran's symptoms were questionable given the lack of treatment records, as well as the unlikelihood that his HIV originated in service.  The examiner stated that there was no reason to believe that there was a relationship between his current stressors and his military service.  Instead, the examiner determined that it was more likely that his problems were related to the recent harassment he received from the police.

As noted above, the Veteran was given another VA examination in February 2016.  Initially, the examiner noted that a diagnosis could not be rendered because the Veteran did not arrive on time for the examination, and because he did not show when the examination was rescheduled.  The examiner noted that the Veteran's entire claims file was reviewed.  The Veteran reported being sexually abused when he was three or four, as well as other difficulties growing up, including a troubled relationship with his mother.  With regard to his military service, the Veteran discussed impersonating a fellow airman in order to help him pass an examination.  With regard to his in-service sexual assault, the Veteran stated that he and another airmen went out partying, and he became intoxicated.  Later in the night, he and the other airmen rented a hotel room.  During the night, he awoke with the airman on top of him, and he forced himself on the Veteran.  He also reported being sexually assaulted post-service after a night "clubbing and partying."  The Veteran stated that his current psychiatric symptoms stemmed from his experiences during Hurricane Katrina.  He stated that he initially sought psychiatric treatment in 1978 or 1979 secondary to his alleged sexual assault in service and following service.  He stated that the next time he received treatment was in 2006 after Hurricane Katrina.  Overall, the examiner concluded that the examination could not be completed because the Veteran did not return for the second part of the examination.

Despite extensive post-service VA and private treatment records documenting treatment for acquired psychiatric disorder, the first time the Veteran mentioned any alleged military sexual trauma was when he filed his claim for service in November 2004.  As discussed above, prior to that point, the Veteran had only discussed sexual abuse as a child, sexual abuse post-service by an ex-boyfriend, and being abducted and robbed by a coworker.

The Board notes that the Veteran has been diagnosed with a number of acquired psychiatric disorders, including adjustment disorder, depression, and PTSD.  However, as noted above, in order to prevail on a claim for service connection, there must be sufficient evidence on the three elements of service connection which are a current disability, an in-service disease or injury, and a nexus between the current disability and the in-service disease or injury.  Upon careful review of all of the competent and credible evidence of record, the Board finds that service connection is not warranted because there is no credible evidence that the Veteran's alleged in-service event, a sexual assault by a fellow airman, actually occurred.  As explained below, the Board finds that the Veteran is an unreliable historian, and he not credible.  Thus, there is no competent and credible evidence of record that corroborates or supports his allegation of a military sexual trauma.  Furthermore, there is no competent, credible medical evidence of record that relates any of the Veteran's acquired psychiatric disorders to his military service.

The Board observes that the Veteran is competent to report that he experienced his alleged in-service stressor, and that he has experienced symptoms since that time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that a claimant was competent to testify to chronicity and continuity of mental health symptoms); Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992) (holding that a claimant was competent to report a nervous breakdown that occurred shortly after service).  Lay witnesses are competent to provide testimony or statements related to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

However, in the instant case, the Board finds that the Veteran's lay statements regarding the account of his alleged in-service stressor are not credible.  In addition to evaluating competent, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event, see Buchanan, supra, the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to the other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this regard, the credibility of the Veteran's allegations of an in-service stressor is outweighed by the evidence to the contrary, which includes competent and probative medical evidence and his own documented falsehoods.  For example, although the Veteran reported that the alleged assault occurred in the fall of 1977, his personnel records reflect that he was discharged in the summer of 1977.  Furthermore, insofar as his representative argued that his misconduct in service was evidence of behavioral changes in service, see April 2016 Appellate Brief, the Veteran's misconduct began in the spring of 1977, which would be prior to his alleged assault.  Finally, and most significantly, the Veteran has given two completely different descriptions of his alleged in-service military sexual assault.  Specifically, although he stated that assault occurred while in the dormitory during his March 2010 hearing, during his February 2016 VA examination, he stated that the assault occurred at a hotel room after a night of partying.

Post-service treatment records clearly show that the Veteran has been inconsistent in his reports of his alleged stressors.  For example, beginning in April 1997, the Veteran consistently reported problems related to being kidnapped and held hostage.  Furthermore, in October 2000, the Veteran reported being sexually abused as a child and by a boyfriend post-service.  The Veteran has also consistently attributed his psychiatric symptomatology to his experiences during Hurricane Katrina, as well as financial troubles.  His post-service treatment records are completely silent for any allegations of a military sexual assault.  Furthermore, the Veteran has given inconsistent statements as to when he initially sought psychiatric treatment.  Although he reported seeking treatment within a year from his discharge during his March 2010 hearing, an October 2000 VA treatment record reflects his statement that he had only sought psychiatric treatment four years prior.  The Board also notes that, although he attributed his HIV to same in-service sexual assault, the September 2010 examiner noted that the first reported cases of HIV started in the 1980s, not the 1970s.

Therefore, the Board finds that the Veteran's statements as to continuity of any acquired psychiatric symptomatology since service to the present, or otherwise linking his current acquired psychiatric disorder to his military service, are not credible and, thus, not probative.  See Caluza, supra.  Furthermore, also casting doubt on the Veteran's credibility is that fact that he did not file his claim for service connection for an acquired psychiatric disorder until November 2004, well over twenty-five years after he was discharged from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The lack of any credible evidence of a psychoses within one year of service also precludes service connection on a presumptive basis as a chronic disease.  See 38 C.F.R. § 3.309(a).

With regard to letter from the Veteran's brother concerning his observations after the Veteran returned from service, including behavioral changes and feeling sad, the Veteran's brother is not shown to be competent to establish the presence of an acquired psychiatric disorder, and there is no other lay or medical evidence of mental health symptoms or treatment until 1996.

For the reasons stated above, the Board finds that the Veteran's reports of military sexual trauma are not credible.  The Veteran has not reported any other incident or event during service as related to any current acquired psychiatric disorder.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  As such, the benefit-of-the-doubt doctrine is not applicable, and his claim is denied.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include a personality disorder, adjustment disorder, depression and PTSD, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


